[Cite as Bryan v. Johnston, 2012-Ohio-2703.]
                            STATE OF OHIO, CARROLL COUNTY

                                 IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

EARL BRYAN, ET AL.,                             )
                                                )
        PLAINTIFFS-APPELLEES,                   )
                                                )
V.                                              )          CASE NO. 11 CA 871
                                                )
EUGENE JOHNSTON, ET AL.,                        )               OPINION
                                                )
        DEFENDANTS-APPELLANTS.                  )

CHARACTER OF PROCEEDINGS:                       Civil Appeal from Municipal Court of
                                                Carroll County, Ohio
                                                Case No. CVG1100098

JUDGMENT:                                       Affirmed

APPEARANCES:
For Plaintiffs-Appellees                        Attorney Kelley Bryan
                                                Childers and Smith
                                                70 Public Square
                                                P.O. Box 252
                                                Carrollton, Ohio 44615

For Defendants-Appellants                       Eugene Johnston, Pro-se
                                                Angela Arkenburgh, Pro-se
                                                369 South Lisbon Street
                                                Carrollton, Ohio 44615




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro


                                                Dated: June 12, 2012
[Cite as Bryan v. Johnston, 2012-Ohio-2703.]
DONOFRIO, J.

        {¶1}    Defendants-appellants, Eugene Johnston and Angela Arkenbaugh,
appeal from a Carroll County Municipal Court judgment evicting them from the duplex
they had been renting from plaintiffs-appellees, Earl and Tonya Bryan.
        {¶2}    On March 14, 2011, appellees filed a forcible entry and detainer action
against appellants. Appellees alleged that appellants failed to pay the monthly rent
owed to appellees in the amount of $550 and sought to evict appellants.
        {¶3}    The parties entered into a settlement agreement on March 30, 2011,
whereby appellants agreed to be evicted on April 13, 2011 at 11:30 a.m. The court
continued the case until April 20 to determine damages.
        {¶4}    Appellants filed a timely notice of appeal on April 4, 2011.
        {¶5}    Initially, we should note that “the first cause of a forcible entry and
detainer action is a final appealable order and the damages portion of the case need
not be decided before the appeal of the eviction.” Nofzinger v. Blood, 6th Dist. No. H-
03-021, 2004-Ohio-2461, ¶11, citing Skillman et al., v. Browne et al., 68 Ohio App.3d
615, 589 N.E.2d 407 (6th Dist. 1990); Northeast Ohio Regional Sewer Dist. v. Foster
& Kleiser, Div. of Metromedia, 8th Dist. No.52717, 1987 WL 17623 *1 (Sept. 24,
1987). Thus, the fact that the trial court did not yet rule on the damages cause of
action in this case does not render the eviction judgment a non-final order.
        {¶6}    Appellants are proceeding with this appeal pro se. Their assignment of
error is not actually an assignment of error, but is more a statement of what they
allege occurred:

                         We appeared in Carroll County Municipal Court on March
                30, 2011 for a hearing on case no. CVG1100098. Earl Bryan et
                al. and Eugene Johnston et al. were led to a room with Mike
                Durkin, Mediator for Judge Willen, to discuss the case. Eugene
                Johnston et al. showed a copy of the cashed rent check for the
                dates of Feb. 1 to March 1 to Mike Durkin. Mike Durkin advised
                us to hold onto our documents and evidence until the next
                hearing, which was scheduled April 13, 2011.
                                                                                  -2-


       {¶7}   Appellants’ brief fails to include an argument with citations to case law,
statutes, or other authority to support their position in violation of App.R. 16(A)(2)(7).
The brief also has numerous attachments that do not appear anywhere in the record.
In a July 13, 2011 judgment entry, we informed appellants that these attachments are
not evidence and we would only consider evidence that was presented in the trial
court. Additionally, in their statement of facts, appellants set forth numerous facts
that find no support in the record concerning a bad furnace, mold, and sewage.
       {¶8}   A pro se appellant is held to the same obligations and standards set
forth in the appellate rules that apply to all litigants. Kilroy v. B.H. Lakeshore Co., 111
Ohio App.3d 357, 363, 676 N.E.2d 171 (8th Dist. 1996). Despite appellants’ lack of
compliance with the Appellate Rules, in the interest of justice, we will consider their
argument.
       {¶9}   Appellants’ argument is that their rent was paid current. They state that
they paid the February 1 to March 1, 2011 rent and appellees cashed the check.
This was the rent that the complaint alleged appellants did not pay.           Appellants
request that we reverse the trial court’s judgment so that the eviction is not in their
names.
       {¶10} Because the judgment entry was entered after mediation and there was
no trial, there is very little factual information before us. All that can be gleaned from
the record is that appellees filed a complaint alleging appellants failed to pay rent on
the duplex unit they were renting from appellees. There are also copies of two
checks made out from “Eugene Johnston” to “Earl Bryan” in the amount of $450 each
and dated January 31 and February 28, 2011. There is no record of any testimony
by any of the parties and there are no factual findings by the trial court.
       {¶11} The agreed judgment entry simply states that eviction is to take place
on Wednesday April 13, 2011, at 11:30 a.m. and that the second cause of action
(damages) is continued until Wednesday April 20, 2011. All parties and the court
signed the agreed judgment entry.
       {¶12} Settlement agreements are highly favored as a means of resolving
                                                                               -3-


disputes. State ex rel. Wright v. Weyandt, 50 Ohio St.2d 194, 197, 363 N.E.2d 1387
(1977). When parties have agreed to settlement terms, the trial court may sign a
journal entry reflecting the terms and may enforce the agreement.           Hughes v.
Yanikov, 8th Dist. No. 07CA009235, 2008-Ohio-2904, ¶9, citing Brilla v. Mulhearn,
168 Ohio App.3d 223, 859 N.E.2d 578, 2006-Ohio-3816, ¶20 (9th Dist.).               In an
agreed judgment,

              litigants voluntarily terminate a lawsuit by assenting to specified
              terms, which the court agrees to enforce as its judgment by
              signing and journalizing an entry reflecting the terms of the
              settlement agreement. Grace v. Howell, 2d Dist. No. 20283,
              2004-Ohio-4120, ¶9.

       {¶13} A court is not bound to conduct an evidentiary hearing prior to signing a
settlement agreement.     Mack v. Polson Rubber Co., 14 Ohio St.3d 34, 470 N.E.2d
902 (1984), at the syllabus. The court may set aside a settlement agreement only on
the basis of fraud, duress, undue influence, or a factual dispute concerning the
existence of the terms of the agreement. Id.
       {¶14} Appellants have not asserted any of these reasons for setting aside the
settlement agreement.      Nor did they file a motion to set aside the settlement
agreement in the trial court.
       {¶15} The parties entered into an agreed judgment entry after engaging in
mediation.   None of the reasons for setting aside a settlement agreement are
present. There are very limited facts of record for us to consider. And appellants
have not advanced any real argument for setting aside the agreement that they
presumably negotiated for in mediation.          On our limited record, appellants’
assignment of error is without merit.
       {¶16} For the reasons stated above, the trial court’s judgment is hereby
affirmed.
                         -4-


Vukovich, J., concurs.

DeGenaro, J., concurs.